Title: From Thomas Jefferson to Robert Smith, 10 June 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir 
                     
                     Washington June 10. 05.
                  
                  Mr. Smith of Ohio, who has undertaken the building of two gunboats, having employed his hands & got into readiness to begin, but not being furnished with drawings, has come on to this place express to obtain them. learning from your letter that they still are expected from Commodore Preble, I have in consideration of the uncertainty when they may come on, & the urgency of the work, advised him to continue his journey to Baltimore to consult with you on the subject. as those we have built here are so excellent, would it not be adviseable to let him go on with one at least on this model reserving the other for Preble’s? and indeed would it not be better that the other undertakers should do the same if they shall be ready to proceed before Preble’s drafts arrive? I am afraid that, waiting indefinitely for Preble’s drawings, we shall not get these boats this season, in which case we should incur blame, & the public service suffer. as there can be no doubt of the excellence of these models, I should think it better to follow them than lose the season. Preble’s will be ready for the appropriation of the next season. you will be so good as to consider this & to put mr Smith into such a train as may ensure us the work done in due season. Accept affectionate salutations and assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               